UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------x
SHAUN HOKE,

               Petitioner,               MEMORANDUM AND ORDER

          -against-
                                         15-CV-4828 (KAM)
DALE ARTUS, Superintendent, Attica
Correctional Facility,

               Respondent.
-----------------------------------x
 Kiyo A. Matsumoto, United States District Judge:

          Pro se petitioner Shaun Hoke (“Petitioner”) brings the

above-captioned petition pursuant to 28 U.S.C. § 2254, alleging

that he is being held in state custody in violation of his

federal constitutional rights.   (Amended Petition for a Writ of

Habeas Corpus (“Amended Pet.”), ECF No. 13.)   Petitioner’s

claims arise from a judgment of conviction following a jury

trial in the Supreme Court of New York State, Kings County, on

charges of Assault in the First Degree, Assault in the Second

Degree, three counts of Robbery in the First Degree, and two

counts of Criminal Possession of a Weapon in the Second Degree.

Petitioner was sentenced as a second violent felony offender to

concurrent terms of incarceration totaling twenty-five years, to

be followed by five years of post-release supervision.   (ECF No.




                                 1
15, Respondent’s Affidavit in Opposition to Amended Petition for

a Writ of Habeas Corpus (“Resp. Aff.”) at 3.) 1

            For the reasons stated below, the petition is denied.

                                 BACKGROUND
      A. Facts

            In in the early evening on January 25, 2009 Petitioner

arrived at the apartment of Wardell Jackson at 162 Hart Street

in Brooklyn, NY.      (Id. at 2.)    Jackson was watching a movie with

Ernestine Behlin when Petitioner arrived.          (Id. at 2.)     Jackson

and Behlin both knew Petitioner, who they allowed to enter the

apartment.    (Id.)      After entering the apartment, Petitioner

displayed a gun and took two cell phones belonging to Jackson,

two cellphones belonging to Behlin, and a DVD player belonging

to Jackson.      (Id.)    Petitioner fired a gun at Jackson,

inflicting a wound to Jackson’s left leg that caused massive

bleeding.    (Id.)    Petitioner then fled and Jackson was taken to

the hospital, where he had to undergo multiple surgeries as a

result of the gunshot wound.        (Id.)   Jackson’s wounded left leg

was subsequently amputated at the hip.          (Id.)   On February 4,

2009, detectives arrested petitioner, who provided a false name,

in the vicinity of the street where the shooting took place.

(ECF No. 4-1, Respondent’s Affidavit in Opposition to Petition



1 Page numbers cited herein refer to the page numbers assigned by the
Electronic Filing System (“ECF”) unless otherwise specified.

                                      2
for A Writ of Habeas Corpus, Exhibit A, Appellant’s Brief

(“Respondent’s Exhibit A”), at 21.)

     B. Jury Verdict and Sentence

          Petitioner was charged with two counts of Assault in

the First Degree (N.Y. Penal Law § 120.15[1]), Assault in the

Second Degree (N.Y. Penal Law § 120.05[1], [2]), Assault in the

Third Degree (N.Y. Penal Law § 120.00[1]), two counts of Robbery

in the First Degree (N.Y. Penal Law § 160.15[1], [2]), Robbery

in the Second Degree (N.Y. Penal Law 160.10[2][a]), two counts

of Robbery in the Third Degree (N.Y. Penal Law § 160.05), two

counts of Petit Larceny (N.Y. Penal Law § 155.25), Criminal

Possession of a Weapon in the Second Degree (N.Y. Penal Law §

265.03[1][b], [3], Criminal Possession of a Weapon in the Third

Degree (N.Y. Penal Law § 265.02[1]), and Criminal Possession of

a Weapon in the Fourth Degree (N.Y. Penal Law § 265.01[1]).

(Resp. Aff. at 2.)   Petitioner was acquitted of all four counts

in which Behlin was the complainant but was convicted of the

remaining counts submitted which included Assault in the First

Degree, Assault in the Second Degree, three counts of Robbery in

the First Degree, and two counts Criminal Possession of a Weapon

in the Second Degree.   (Id. at 2-3.)

          On May 20, 2011 Petitioner was sentenced, as a second

violent felony offender, to concurrent prison terms of twenty-

five years on the three first-degree robbery convictions,

                                 3
twenty-five years on the first-degree assault conviction, seven

years on the second-degree assault conviction, seven years on

the second-degree criminal of possession of a weapon conviction

and was given five years of post-release supervision.     (Resp.

Aff. at 3 (citing Sentencing Transcript dated May 20, 2011, at

4, 16-17.))

                           PROCEDURAL HISTORY

          On April 11, 2013, Petitioner appealed his conviction

to the New York Supreme Court, Appellate Division, Second

Judicial Department (“Appellate Division”).     Petitioner raised

the following claims: (1) the trial court denied defendant’s

right to an impartial jury; (2) the People failed to prove

Petitioner’s guilt beyond a reasonable doubt, and the verdict

was against the weight of the evidence; (3) Petitioner was

deprived of his rights to confront a witness, to present a

defense and to due process; (4) Petitioner was denied his right

to a fair trial by the   prosecutor’s inflammatory summation; and

(5) trial counsel was ineffective for failing to object to some

of the prosecutor’s inflammatory remarks.     (See generally

Respondent’s Exhibit A.)   On November 27, 2013, the Appellate

Division unanimously affirmed Petitioner’s judgment of

conviction.   People v. Hoke, 111 A.D.3d 959 (2d Dep’t 2013).

          Petitioner sought leave to appeal to the New York

Court of Appeals from the order of the Appellate Division

                                 4
affirming Petitioner’s judgment of conviction.    On May 8, 2014,

Petitioner’s application for leave to appeal to the New York

Court of Appeals was denied.    People v. Hoke, 23 N.Y.3d 963

(2014).

            On August 6, 2015, Petitioner filed a petition in this

Court seeking a Writ of Habeas Corpus.    (See ECF No. 1, Petition

for Writ of Habeas Corpus.)    Petitioner claimed that: (1) he

received ineffective assistance of counsel at trial; and (2) the

prosecutor’s summation deprived Petitioner of a fair trial.      By

an answer dated October 20, 2015, respondent opposed the

petition.   Petitioner then filed a motion for leave to amend his

petition to add additional claims.    (See ECF No. 13, Motion for

Leave to Amend.)   This Court granted Petitioner’s motion to

amend, filed on April 18, 2016, by an order dated June 22, 2016.

            In the instant amended petition dated April 12, 2016,

Petitioner raises the following claims: (1) the trial court

denied Petitioner’s right to an impartial jury when it granted

the prosecutor’s challenge for cause of a prospective juror; (2)

the People failed to prove Petitioner’s guilt beyond a

reasonable doubt; (3) Petitioner was deprived of his right to

confront a witness, to present a defense, and due process when

the trial court granted the People’s motion in limine precluding

defense counsel from cross-examining a police witness about his

prior testimony; (4) Petitioner was denied a fair trial by the

                                  5
prosecutor’s inflammatory summation; and (5) trial counsel was

ineffective.   (Amended Pet. at 2–3.)

                         STANDARD OF REVIEW

          Under 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

an application for a writ of habeas corpus by a person in

custody pursuant to a state court judgment may only be brought

on the grounds that his or her custody is “in violation of the

Constitution or laws or treaties of the United States.”    28

U.S.C. § 2254(a).   A petitioner is required to show that the

state court decision, having been adjudicated on the merits, is

either “contrary to, or involved an unreasonable application of,

clearly established Federal law” or was “based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”     28 U.S.C. § 2254(d);

see also Johnson v. Williams, 133 S. Ct. 1088, 1091 (2013).

          For the purposes of federal habeas review, “clearly

established law” is defined as “the holdings, as opposed to the

dicta, of [the Supreme] Court’s decisions as of the time of the

relevant state-court decision.”   Williams v. Taylor, 529 U.S.

362, 412 (2000).    A state court decision is “contrary to,” or an

“unreasonable application of,” clearly established law if the

decision: (1) is contrary to Supreme Court precedent on a

question of law; (2) arrives at a conclusion different than that

                                  6
reached by the Supreme Court on “materially indistinguishable”

facts; or (3) identifies the correct governing legal rule but

unreasonably applies it to the facts of the petitioner’s case.

Id. at 412-13.   Factual determinations made by the state court

are presumed to be correct, and the petitioner bears the burden

of rebutting the presumption of correctness by clear and

convincing evidence.   28 U.S.C. § 2254(e)(1).

                            DISCUSSION

      A. Exclusion of a Prospective Juror

           Petitioner claims in ground one of his amended

petition that the state trial court denied him the right to an

impartial jury under the Due Process Clause of the United States

Constitution and also that the trial court violated New York

C.P.L. § 270.20(2) when the court granted the prosecution’s

challenge for cause of a prospective juror.   (Amended Pet. at

2).   Petitioner alleges that the trial court violated New York

C.P.L. § 270.20(2), which provides:

           All issues of fact or law arising on the challenge
           must be tried and determined by the court. If the
           challenge is allowed, the court must exclude the
           person challenged from service. An erroneous ruling by
           the court allowing a challenge for cause by the people
           does not constitute reversible error unless the people
           have exhausted their peremptory challenges at the time
           or exhaust them before the selection of the jury is
           complete. An erroneous ruling by the court denying a
           challenge for cause by the defendant does not
           constitute reversible error unless the defendant has
           exhausted his peremptory challenges at the time or, if
           he has not, he peremptorily challenges such

                                 7
           prospective juror and his peremptory challenges are
           exhausted before the selection of the jury is
           complete.

  N.Y. C.P.L. § 270.20(2).

           Petitioner asserts that because the prosecutor had

exercised all of the People’s allotted fifteen peremptory

challenges, the trial court committed reversible error by

allowing the prosecution’s challenge for cause.    (Amended Pet.

at 8–9.)   The Appellate Division rejected Petitioner’s claim and

held that the trial court “providently exercised its discretion

in granting the People’s challenge for cause to a prospective

juror who divulged during voir dire that her son had recently

been arrested and was being prosecuted by the Kings County

District Attorney’s office.”    People v. Hoke, 111 AD.3d 959, 959

(2d Dep’t 2013).

           To the extent that Petitioner’s claim rests on a

question of state law (N.Y. C.P.L. § 270.20(2)), habeas relief

is unavailable.    “[F]ederal habeas corpus relief does not lie

for errors of state law.”    Lewis v. Jeffers, 497 U.S. 764, 780

(1990); see also Pulley v. Harris, 465 U.S. 37, 41 (1984).    It

is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.    When

conducting habeas review, a federal court is limited to deciding

whether a conviction violated the Constitution, laws, or

treaties of the United States.”    Estelle v. McGuire, 502 U.S.

                                  8
62, 67-68 (1991).   Petitioner’s claim that the state court

denied him the constitutional right to an impartial jury does

however present a question of federal law that is subject to

habeas review.

           Under AEDPA, habeas relief is authorized only if the

state court’s decision “was contrary to, or involved, an

unreasonable application of clearly established Federal law, as

determined by the Supreme Court of the United States,” or if the

state court’s adjudication of the claim “resulted in a decision

that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1).   In order to establish that a state

court decision relied on an unreasonable application of Supreme

Court precedent, “a state prisoner must show that the state

court’s ruling on the claim being presented in federal court was

so lacking in justification that there was an error well

understood and comprehended in existing law beyond any

possibility for fair minded disagreement.”   Harrington v.

Richter, 562 U.S. 86, 103 (2011).

           A challenge for cause to a prospective juror, under

New York law, may be made on the basis that the prospective

juror “has a state of mind that is likely to preclude him from

rendering an impartial verdict based on the evidence adduced at

trial.   N.Y. C.P.L § 270.20(1)(b).

                                 9
In the instant case, the juror in question, Ester Macrae, when

asked by defense counsel whether she could “detach’ herself from

her son’s case while serving on Petitioner’s jury, replied, “I

could try.    As I said, as you guys have put [it] numerous times,

it’s hard to do, but as the same time I can try.”   (ECF No. 5-2,

Jury Selection Transcript (“Jury Tr.”) at 283-284.)   The

prosecution challenged Ms. McCrae for cause, arguing that her

response was equivocal, and the trial court determined that the

response was to be excluded.   (Jury Tr. at 286.)   The Appellate

Division concluded that, “[t]he prospective juror’s responses to

questioning during voir dire, construed as a whole, failed to

demonstrate an absolute belief that her son’s arrest and

prosecution would not have an influence on her verdict.”    Hoke,

111 A.D.3d at 960 (2d Dep’t 2013).

          In White v. Wheeler, 136 S. Ct. 456, 462 (2015), the

U.S. Supreme Court confirmed that a state court’s decision to

exclude a juror for cause warrants AEDPA deference.   The record

in Wheeler involved a prospective juror in a capital case that

was excluded for cause because the juror was not “absolutely

certain” that he could realistically consider the death penalty.

Id. at 459.   The U.S. Supreme Court determined that there was a

reasonable basis for the state court to conclude that the juror

would not give fair consideration to the death penalty.     Id. at

461.   The Supreme Court further found, that on review of the

                                 10
state court decision, the Court of Appeals erred by failing to

ask the question, “Was the Kentucky Supreme Court's decision to

affirm the excusal of Juror 638 for cause ‘so lacking in

justification that there was an error well understood and

comprehended in existing law beyond any possibility for

fairminded disagreement’.”   Id. (citing White v. Woodall, 572

U.S. 415, 420 (2014)).   In the instant petition, Petitioner has

cited no Supreme Court precedent that indicates that the

Appellate Division’s rejection of his claim that the trial court

violated his constitutional right to an impartial jury was a

determination that involved an unreasonable application of

clearly established federal law based on Supreme Court precedent

at the time of the Appellate Division’s decision.

          In the instant petition, as in Wheeler, the

prospective juror, Ester McCrae, gave equivocal responses as to

whether she could be an impartial juror.   Petitioner points to

no precedent that would show that the decisions of the New York

State courts were “contrary to, or involved, an unreasonable

application of clearly established Federal law, as determined by

the Supreme Court of the United States.”   28 U.S.C. §

2254(d)(1).   Therefore, the Appellate Division’s decision to

affirm the trial court’s excusal of this prospective juror was

not “so lacking in justification that there was an error well

understood and comprehended in existing law beyond any

                                11
possibility for fair-minded disagreement.”    See Richter 562 U.S.

at 103.

          Petitioner’s due process claim is therefore denied.

     B. Sufficiency of the Evidence

          Petitioner claims that the evidence at trial was

legally insufficient to support his conviction.    Petitioner

points to his acquittal of all charges related to Ernestine

Behlin, the female complainant in the underlying case, as well

as to the extensive criminal record for the male Wardell

Jackson, the male complainant, whose testimony supported

Petitioner’s conviction.    (Amended Pet. at 3.)

          The Appellate Division rejected Petitioner’s claim as

unpreserved for review.    In rejecting Petitioner’s claim, the

Appellate Division relied on New York Criminal Procedure Law

(“N.Y.C.P.L.”)   470.05[2] in support of its finding that “[t]he

defendant's challenge to the legal sufficiency of the evidence

is unpreserved for appellate review.”    Hoke, 111 A.D.3d at 960.

Petitioner’s claim is therefore procedurally barred from federal

habeas review because the Appellate Division’s decision rested

on an independent and adequate state ground.    In Coleman v.

Thompson, 501 U.S. 722, 729-730 (1991), the Supreme Court

explained that “[t]he doctrine applies to bar federal habeas

when a state court declined to address a prisoner’s federal

claims because the prisoner had failed to meet a state

                                 12
procedural requirement.   In these cases, the state judgment

rests on independent and adequate state procedural grounds.”

Id.   The Supreme Court has also held that “an adequate and

independent finding of procedural default will bar federal

habeas review of the federal claim, unless the habeas petitioner

can show ‘cause’ for the default and ‘prejudice attributable

thereto’ or demonstrate that failure to consider the federal

claim will result in a ‘fundamental miscarriage of justice.’”

Harris v. Reed, 489 U.S. 255, 262 (1989) (citations omitted).

Here, Petitioner has not made a sufficient showing of cause,

prejudice or actual innocence to excuse his procedural default

nor has Petitioner demonstrated that failure to consider his

federal claim will result in a “fundamental miscarriage of

justice.”   Id.

            Petitioner’s sufficiency of the evidence claim is

therefore denied.

      C. Confrontation of a Witness

            Petitioner claims that he was deprived of his right to

confront a witness, to present a defense and to due process when

the court granted the People’s motion in limine which precluded

defense counsel from cross-examining a police witness about his

prior testimony.    Petitioner claims that in the witness’s prior

testimony, the witness told Petitioner the name of the

individual who was going to view his line-up.    (Amended Pet. at

                                 13
3,17.)   The Appellate Division rejected Petitioner’s claim as

unpreserved for review.

          In rejecting Petitioner’s claim the Appellate Division

stated, “[t]he defendant's remaining contention is unpreserved

for appellate review.”    Hoke, 111 A.D.3d at 960.   Therefore,

Petitioner’s claim is now procedurally barred from federal

habeas review because the Appellate Division’s decision rested

on an independent and adequate state ground.    See Coleman, 501

U.S. at 729-730.

          Again applying Harris, 489 U.S. at 262 (citations

omitted), Petitioner here has not made a sufficient showing of

cause for his default, prejudice or actual innocence to excuse

his procedural default; nor has Petitioner demonstrated that

failure to consider his federal claim will result in a

“fundamental miscarriage of justice.”    Id.

          Petitioner’s confrontation of a witness and right to

present a defense claims are therefore denied.

     D. Improper Summation

          Petitioner claims that he was deprived of his

constitutional right to a fair trial by the prosecutor’s

“inflammatory summation.”    (Amended Pet. at 20.)   Petitioner

claims that the prosecutor suggested, falsely, that Petitioner

intimidated a witness, and that Behlin had identified him as the

perpetrator of the crime.    Petitioner also claims that the

                                 14
prosecutor “grossly misrepresented” testimony by Behlin about

the presence of a third person.    (Id.)

          The Appellate Division rejected Petitioner’s claim of

an improper summation as unpreserved for appellate review.      The

Appellate Division explained:

          The defendant's contention that certain comments made
          by the prosecutor during summation were improper and
          deprived him of a fair trial is unpreserved for
          appellate review (see CPL 470.05[2] ), because he
          raised no objection to certain challenged comments,
          made general objections to other challenged comments
          without alerting the trial court to his specific
          claims now raised on appeal and, when his objections
          to the remaining challenged comments were sustained,
          he failed to seek any further curative relief or move
          for a mistrial.

Hoke, 111 A.D.3d at 960.   Therefore, Petitioner’s claim is now

procedurally barred from federal habeas review because the

Appellate Division’s decision rejecting Petitioner’s claim

rested on an independent and adequate state ground.      See

Coleman, 501 U.S. at 729-730.

          As before, Petitioner has not made a sufficient

showing under Harris of cause, prejudice or actual innocence to

excuse his procedural default nor has Petitioner demonstrated

that failure to consider his federal claim will result in a

“fundamental miscarriage of justice.”      Harris, 489 U.S. at 262

(citations omitted).

          Petitioner’s improper summation claim is therefore

denied.

                                  15
     E. Ineffective Assistance of Counsel

            Petitioner claims that trial counsel provided

ineffective assistance when he failed to object when the

prosecutor repeatedly made improper references that were not

supported by the evidence in the record.     (Amended Pet. at 24.)

Petitioner also claims that trial counsel was ineffective when

he failed to object when the prosecutor repeatedly inferred that

Behlin pointed petitioner out as the shooter in her grand jury

testimony.   (ECF No. 5-3, Trial Transcript (“Tr. 1”) at 289-

302.)   The court permitted the prosecutor to ask the witness

(outside the presence of the jury) about her earlier grand jury

testimony and Behlin clarified that she did not mean to say that

she saw Petitioner shoot Mr. Jackson.     (Id. at 299-300.)

Petitioner claims that trial counsel, without objection, allowed

the prosecutor to imply repeatedly that Behlin identified

Petitioner as the shooter even though Behlin had changed her

testimony at trial from her earlier grand jury testimony.

(Amended Pet. at 24; see also Tr. 1 at 300-302.)     Petitioner

states that the prosecutor repeatedly implied the reason that

Behlin might have changed her story was because she feared for

her life.    (Amended Pet. at 24.)    Petitioner complains that the

trial counsel was ineffective because he allowed the foregoing

prosecutor’s conduct to go uncontested.     (Id. at 24.)



                                 16
          The Appellate Division rejected Petitioner’s

contention that trial counsel was ineffective without

specifically addressing the ineffectiveness issue.    Hoke, 111

A.D.3d at 960.   Instead, the Appellate Division expressly

rejected the underlying premise of Petitioner’s claim, which was

that the prosecutor’s summation remarks deprived Petitioner of a

fair trial.   Id.   This Court is “not free to presume that a

state court did not comply with constitutional dictates on the

basis of nothing more than a lack of citation.”     Bell v. Cone,

543 U.S. 447, 455 (2005).    Even “[w]here a state court’s

decision is unaccompanied by an explanation, the habeas

petitioner’s burden still must be met by showing that there was

no reasonable basis for the state court to deny relief.”

Richter, 562 U.S. at 98.    See also Johnson v. Williams, 133 S.

Ct. 1088, 1091-1092 (2013) (where state court addressed some

claims raised by defendant but not a claim later raised in

federal habeas proceedings, the federal claim is presumed to

have been adjudicated on the merits in state court).    Although

the Appellate Division’s decision did not expressly address

Petitioner’s claim of ineffective assistance of trial counsel on

appeal, the Appellate Division adjudicated the underlying basis

of the claim on the merits because the Petitioner raised the

underlying basis of the claim on direct appeal in accordance

with New York law.   See Hoke, 111 A.D.3d at 960.   The Appellate

                                 17
Division also did not expressly reject the ineffective

assistance of counsel claim on any procedural grounds.     Id.

            A claim of ineffective assistance of counsel is

evaluated under the two-pronged test set out in Strickland v.

Washington, 66 U.S. 668 (1984).    In order to prove ineffective

assistance of counsel, a defendant must show first that

counsel’s performance “fell below an objective standard of

reasonableness” and second that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”     Id. at

688, 694.   A reasonable probability is a probability sufficient

to undermine confidence in the outcome.    Id. at 694.   Where the

state court has found that the petitioner received effective

assistance of counsel, the Court reviews that decision under the

deferential standard of AEDPA.    28 U.S.C. § 2254(d).

            Applying AEDPA’s deferential standard, this court does

not find that the state court’s rejection of the ineffective

assistance claim was contrary to or an unreasonable application

of federal law.   There is a “strong presumption” that counsel’s

strategy and tactics fall “within the wide range of reasonable

professional assistance.”    Strickland, 466 U.S. at 689; see also

Weeks v. Senkowski, 275 F.Supp.2d 331, 338-39 (E.D.N.Y. 2003),

aff’d, 96 Fed. Appx. 787 (2d Cir. 2004).    Here, the court finds

that defense counsel, Morris Shamuil, Esq., provided Petitioner

                                  18
with meaningful and effective representation at trial.      Defense

counsel, made an opening statement in which he declared

Petitioner’s innocence and he also aggressively cross-examined

the prosecution’s witnesses.    (ECF No. 5-3, Tr. 1 at 38-39.)

Defense counsel made numerous objections and moved for dismissal

of the charges related to Behlin.     (ECF No. 6-1, Trial

Transcript (“Tr. 2”) at 174.)    Defense counsel ultimately won

acquittal for Petitioner on those charges.     Defense counsel also

gave a summation in which he attacked the credibility of the

prosecution’s key witnesses.    (Id. at 185-205.)

            As to the first prong of Strickland, Petitioner has

not proven that trial counsel’s decision not to object to

portions of the prosecutor’s summation was objectively

unreasonable.   Petitioner claims that trial counsel failed to

object when the prosecutor improperly referred to Behlin’s grand

jury testimony.   A review of the record, however, indicates that

the prosecutor did not refer to Behlin’s grand jury testimony in

front of the jury as part of his summation comments. (Tr. 1 at

289-296.)   Behlin was shown the transcript of her grand jury

testimony only to refresh her recollection without the jury

knowing what the questions and answers were.     (Id. at 296.)   As

to the prosecutor’s insinuation during his summation that Behlin

may have been improperly influenced to give false testimony,

defense counsel did in fact raise an objection to the comments,

                                 19
and the objection was sustained.     (Tr. 2 at 221, 228.)

Moreover, the prosecutor’s statement during summation that a

person of Behlin’s lifestyle would not make friends in the

street by pointing fingers in court did not suggest that

Petitioner had threatened Behlin.     These comments were merely

inferences that could reasonably be drawn from Behlin’s

testimony that she had an extensive criminal record and would

not meet the approval of her social circle if she were known to

have testified against someone in court.     (Id. at 228.)   An

objection to these statements would not likely have been

sustained because the statements were based on Behlin’s own

testimony.   Here, trial counsel could reasonably have decided

not to object to certain comments the prosecutor made on the

ground that it might annoy the jury.     The Supreme Court “has

never required defense counsel to pursue every claim or defense,

regardless of its merit, viability, or realistic chance for

success.” Knowles v. Mirzyance, 556 U.S. 111, 123 (2009).

          Furthermore, even if Petitioner were able to satisfy

Strickland’s first prong that his counsel’s performance fell

below an objective standard of reasonableness, Petitioner does

not satisfy the second prong.   Petitioner has not shown that

there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”   Strickland, 466 U.S. at 688, 694.    At trial,

                                20
there was overwhelming evidence of Petitioner’s guilt.      Wardell

Jackson testified that he had known Petitioner for eleven or

twelve years. (Tr. 1 at 96, 98.)       Jackson told the jury that he

and Petitioner knew each other because they both came together

at Jackson’s home on numerous occasions to smoke crack cocaine

together.   (Id. at 96-98.)    Petitioner and Jackson were friendly

and they usually saw each other two or three times a week.      (Id.

at 97, 163.)

            According to Jackson’s testimony, he and Petitioner

had a falling out two weeks before the robbery and shooting,

when Petitioner came to Jackson’s apartment and bothered

Jackson’s wife.    (Id. at 111-12, 163-65.)    A fight ensued

between Jackson and Petitioner and, as a result, Jackson knocked

out Petitioner.    Id.   Afterward, Petitioner apologized, the two

reconciled, and they continued to see each other, although

Jackson maintained that he kept a certain distance from

Petitioner.    (Id. at 113, 164-66.)

            Jackson testified that two weeks later, on January 25,

2009, Petitioner came to his house, without a mask on, and

brandished a weapon and told Jackson and Behlin to surrender

their valuables.    (Id. at 119-20.)    Petitioner told Jackson,

that he “didn’t forget what you did to me” and Petitioner shot

him in the leg just as Jackson attempted to flee by jumping out

of a window.   (Id. at 123-24.)   Behlin also testified that she

                                  21
knew Petitioner from the neighborhood, that she was present with

Jackson when Petitioner came to the apartment on January 25,

2009, she heard a gunshot after leaving the room to go to the

bathroom and returned to find Jackson bleeding and her valuables

missing.   (Id. at 250, 256-57.)    In the face of this

overwhelming evidence of Petitioner’s guilt, it is highly

unlikely that the outcome of the trial would have been any

different had trial counsel made the objections during the

prosecutor’s summation that Petitioner argues counsel should

have made.

           In light of Supreme Court precedent, and the strict

standards of review under AEDPA, this Court finds the Appellate

Division’s rejection of Petitioner’s ineffective assistance of

counsel claim to be reasonable based on the evidence presented

at trial, and that the court’s decision was not contrary to or

an unreasonable application of federal law.     The decision of the

Appellate Division was in no way “so lacking in justification

that there was an error well understood and comprehended in

existing law beyond any possibility for fair minded

disagreement.”   Richter, 562 U.S. at 103.

           Petitioner’s ineffective assistance claim is therefore

denied.




                                   22
                             CONCLUSION
            For the foregoing reasons, the Court denies

Petitioner’s application for a writ of habeas corpus in its

entirety.   Because Petitioner has not made a substantial showing

of the denial of any constitutional right, no certificate of

appealability will issue.    See 28 U.S.C. § 2253; see also

Lucidore v. N.Y. State Div. of Parole, 209 F.3d 107, 112-13 (2d

Cir. 2000).   The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this order would not be taken in

good faith.   Coppedge v. United States, 369 U.S. 438, 444-45

(1962).   The Clerk of Court is directed to enter judgment, send

Petitioner a copy of this Memorandum and Order and the judgment,

note service on the docket, and close the case.

Dated: Brooklyn, New York
January 9, 2019                            SO ORDERED:


                                      __________/s/____________
                                      KIYO A. MATSUMOTO
                                      United States District Judge




                                 23
